   8:20-cv-00384-RGK-PRSE Doc # 7 Filed: 10/15/20 Page 1 of 5 - Page ID # 50




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ALPHONSON V. FRAZIER II,                                      8:20CV384

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

STATE OF NEBRASKA,

                     Defendant.


       On September 25, 2020, Alphonson V. Frazier II, a state prisoner proceeding
pro se, filed an “Affidavit of Transfer for Notice of Jurisdiction,” citing “Rule 11”
and “28 U.S.C. § 1446(a).” (Filing 1.) The clerk of this court docketed the Affidavit
as a civil complaint filed pursuant to 42 U.S.C. § 1983 (i.e., a civil rights action).
Frazier has been given leave to proceed in forma pauperis. (Filing 6.) The court now
conducts an initial review of Frazier’s pleading to determine whether summary
dismissal is appropriate under 28 U.S.C. §§ 1915(e)(2) and 1915A.

                         I. SUMMARY OF COMPLAINT

       In his pleading, Frazier refers to himself as “Defendant” and lists the State of
Nebraska as “Plaintiff.” (Filing 1 at 1.) Frazier seeks to remove his state criminal
case, State v. Frazier, County Court of Douglas County, Nebraska, Case No. CR20-
8632, in which he is charged with two counts of disorderly conduct and one count
of disturbing the peace. A jury trial on the disturbing the peace charge is scheduled
for November 2, (Filing 1 at 1, 26.)

     II. APPLICABLE LEGAL STANDARDS ON IN INITIAL REVIEW

      The court is required to review prisoner and in forma pauperis complaints to
determine whether summary dismissal is appropriate. The court must dismiss a
complaint or any portion of it that states a frivolous or malicious claim, that fails to
   8:20-cv-00384-RGK-PRSE Doc # 7 Filed: 10/15/20 Page 2 of 5 - Page ID # 51




state a claim upon which relief may be granted, or that seeks monetary relief from a
defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(B) and 28
U.S.C. § 1915A.

      Pro se plaintiffs must set forth enough factual allegations to “nudge[ ] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                 III. DISCUSSION

      A. Affidavit of Transfer

      Frazier references 28 U.S.C. § 1446(a), which pertains to the removal of civil
actions and has no application here. (Section 1446(a) in turn references Rule 11 of
the Federal Rules of Civil Procedure, which requires every filed pleading, written
motion, and other paper to be signed).

      It appears Frazier may be attempting to remove his state criminal case to this
court pursuant to 28 U.S.C. §§ 1443 and 1455. A defendant who wishes to remove
a criminal prosecution from a state court must file a notice of removal “containing a
short and plain statement of the grounds for removal, together with a copy of all
process, pleadings, and orders served upon such defendant ... in such action.” 28

                                           2
   8:20-cv-00384-RGK-PRSE Doc # 7 Filed: 10/15/20 Page 3 of 5 - Page ID # 52




U.S.C. § 1455(a). In addition, “[a] notice of removal of a criminal prosecution shall
be filed not later than 30 days after the arraignment in the State court, or any time
before trial, whichever is earlier, except that for good cause shown the United States
district court may enter an order granting the defendant ... leave to file the notice at
a later time.” 28 U.S.C. § 1455(b)(1). Further, “[i]f it clearly appears on the face of
the notice and any exhibits annexed thereto that removal should not be permitted,
the court shall make an order for summary remand.” 28 U.S.C. § 1455(b)(4).

       The federal statute governing the removal of criminal prosecutions from state
court to federal court provides, in relevant part:

             Any of the following civil actions or criminal prosecutions,
      commenced in a State court may be removed by the defendant to the
      district court of the United States for the district and division embracing
      the place wherein it is pending:
             (1) Against any person who is denied or cannot enforce in the
      courts of such State a right under any law providing for the equal civil
      rights of citizens of the United States, or of all persons within the
      jurisdiction thereof ....

28 U.S.C. § 1443.

       To demonstrate that removal is proper under § 1443(1), a defendant “must
show that he relies upon a law providing for equal civil rights stated in terms of racial
equality.” Neal v. Wilson, 112 F.3d 351, 355 (8th Cir. 1997). Stated differently, “the
right denied defendant must be one that arises under a federal law that provides for
specific civil rights stated in terms of racial equality,” and “the defendant must be
unable to or be denied the opportunity to enforce these specified federal rights in the
courts of the state in question.” Conrad v. Robinson, 871 F.2d 612, 614-15 (6th Cir.
1989) (citing Johnson v. Mississippi, 421 U.S. 213, 219 (1975)). “Claims that
prosecution and conviction will violate rights under constitutional or statutory
provisions of general applicability or under statutes not protecting against racial
discrimination, will not suffice.” Johnson, 421 U.S. at 219.

      Here, Frazier’s filing is deficient as it does not contain “a copy of all process,
pleadings, and orders served upon” him in the state criminal case, nor was it timely
                                           3
  8:20-cv-00384-RGK-PRSE Doc # 7 Filed: 10/15/20 Page 4 of 5 - Page ID # 53




filed within 30 days of his arraignment.1 Additionally, Frazier does not allege he was
denied any civil rights on racial grounds or under a federal equal rights law. Rather,
Frazier claims that his purported status as an “Indigenous Natural Person” or
“Indigenous Moorish-American National” essentially makes him immune from
Nebraska law. It does not, and such a premise, often utilized by “sovereign citizens”
and others who believe they are exempt from the jurisdiction of the courts, has been
repeatedly rejected as frivolous. See Bey v. Missouri, No. 4:18-CV-1515-JCH, 2018
WL 5831251, at *1 (E.D. Mo. Nov. 7, 2018), appeal dismissed, No. 19-1309, 2019
WL 3814394 (8th Cir. Apr. 10, 2019) (citing cases). Moreover, Frazier fails to allege
that he would be precluded from enforcing his constitutional rights in state court.

      Thus, to the extent Frazier is requesting removal of his state criminal case to
this court, this matter is summarily remanded to the County Court of Douglas
County, Nebraska, because it “appears on the face of the notice and any exhibits
annexed thereto that removal should not be permitted.” 28 U.S.C. § 1455(b)(4).

      B. Section 1983 Civil Complaint

       To the extent Frazier’s Affidavit may be construed as a civil complaint under
42 U.S.C. § 1983, the court must abstain from exercising jurisdiction over his claims
for relief pursuant to the Younger abstention doctrine. The abstention doctrine set
forth in Younger v. Harris, 401 U.S. 37 (1971), directs that federal courts must not
interfere with, or intervene in, ongoing criminal proceedings in state court. Absent
extraordinary circumstances, this court must abstain from exercising jurisdiction
over any civil action that challenges Frazier’s ongoing criminal proceedings. See
Hudson v. Campbell, 663 F.3d 985, 987 (8th Cir. 2011) (“The Younger abstention
doctrine derives from notions of federalism and comity. Younger itself held that,
absent extraordinary circumstances, federal courts should not enjoin pending state
criminal prosecutions.”). Frazier has alleged no such extraordinary circumstances in


      1
         This court has been afforded access to the computerized record keeping
system (JUSTICE and SCCALES) for the Nebraska state courts. The court takes
judicial notice that Frazier was arraigned on August 10, 2020, in the County Court
of Douglas County, Nebraska, Case No. CR20-8632.
                                          4
   8:20-cv-00384-RGK-PRSE Doc # 7 Filed: 10/15/20 Page 5 of 5 - Page ID # 54




his Affidavit. Thus, the court will not interfere with, or intervene in, Frazier’s
ongoing criminal proceedings.

      IT IS THEREFORE ORDERED:

     1. To the extent Frazier’s Affidavit of Transfer may be construed as a civil
complaint, this action is dismissed without prejudice for lack of jurisdiction.

       2. To the extent Frazier is requesting removal of his state criminal case to this
court, his request is denied, and this case is remanded to the County Court of Douglas
County, Nebraska.

      3. Judgment shall be entered by separate document.

      4. The Clerk of Court is directed to send a certified copy of this Memorandum
and Order, and of the court’s Judgment, to the Clerk of the County Court of Douglas
County, Nebraska, and to take any other action necessary to effectuate the remand.

      Dated this 15th day of October, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           5
